



ENERGY TRANSFER EQUITY, L.P.
ELECTION FORM AND LETTER OF TRANSMITTAL
The undersigned represents that I (we) have full authority to elect to
participate in a plan (the “Plan”) offered by Energy Transfer Equity, L.P. (the
“Partnership”) to make a one-time election to forgo a portion of my (our) future
potential cash distributions on the common units listed below for a period of up
to nine fiscal quarters, commencing with distributions for the fiscal quarter
ending March 31, 2016, and reinvest those distributions in the Partnership’s
Series A Convertible Preferred Units, upon the terms and subject to the
conditions set forth in the confidential private placement memorandum, dated
February 29, 2016 (as it may be amended or supplemented from time to time, the
“Memorandum”). The Memorandum and this Election Form and Letter of Transmittal,
as it may be amended or supplemented from time to time (the “Election Form”) are
referred to as the “Plan Documents.”
THE OFFER TO PARTICIPATE IN THE PLAN WILL EXPIRE AT 5:00 P.M., NEW YORK CITY
TIME, ON MARCH 3, 2016, UNLESS EXTENDED (SUCH DATE AND TIME, AS IT MAY BE
EXTENDED, THE “EXPIRATION DATE”).

Mail or deliver this Election Form to Energy Transfer Equity, L.P. as provided
below:
Energy Transfer Equity, L.P.
8111 Westchester Drive
Dallas, Texas 75225
Attn: Chief Financial Officer
Email: tom.long@energytransfer.com
* * * * * * * * * * * * * * * * * *
PROVIDE BELOW THE DESCRIPTION AND THE NUMBER OF COMMON UNITS FOR WHICH AN
ELECTION TO PARTICIPATE IN THE PLAN IS BEING MADE.
DESCRIPTION OF COMMON UNITS PARTICIPATING IN THE PLAN
Name(s) and Address(es) of Registered Holder(s)
(If blank, please fill in exactly as name(s) appear(s) on unit certificate(s))


Common Units Participating in the Plan
(attached additional list if necessary)
 
Certificated Units**
 




Certificate Number(s)*
Total Number of Common Units Represented by Certificate(s)*
Number of Common Units Participating in the Plan**
Book-Entry Common Units Participating in the Plan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Common Units Participating in the Plan
 
 
 
* Need not be completed by book-entry unitholders.
** Unless otherwise indicated, it will be assumed that all common units
represented by certificates described above will participate in the Plan.



A-1

--------------------------------------------------------------------------------





PLEASE READ THE INSTRUCTIONS ACCOMPANYING THIS ELECTION FORM CAREFULLY BEFORE
COMPLETING THIS ELECTION FORM.
You have received this Election Form and Letter of Transmittal (as it may be
amended or supplemented from time to time, this “Election Form”) in connection
with the offer of Energy Transfer Equity, L.P. (the “Partnership”) to
participate in a Plan (the “Plan”) that will allow certain holders of our common
units who are “accredited investors” (as defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”)) to make a
one-time election to forgo a portion of their future potential cash
distributions on common units participating in the Plan (“Participating Common
Units”) for a period of up to nine fiscal quarters, commencing with
distributions for the fiscal quarter ending
March 31, 2016 (the “plan period”), and reinvest those distributions in the
Partnership’s Series A Convertible Preferred Units (the “Convertible Units”), as
described herein and in the confidential private placement memorandum, dated
February 29, 2016 (as it may be amended or supplemented from time to time, the
“Memorandum”).
The Convertible Units are a new class of units representing limited partner
interests in the Partnership that will automatically convert into common units
at the end of the plan period. Participation in the Plan is voluntary and
available to certain holders of the Partnership’s common units who have returned
a questionnaire to us evidencing their status as accredited investors and who
validly elect to participate in the Plan (and do not validly revoke their
election) (an “Electing Unitholder”) prior to 5:00 p.m., New York City time, on
March 3, 2016, unless extended (such time and date, as it may be extended, the
“Expiration Date”). The Partnership expects to issue the Convertible Units to
Electing Unitholders promptly following the Expiration Date but not later than
three business days thereafter (the “Closing Date”).
The plan period will end on the first business day following the date that is
the earliest of (a) May 18, 2018, (b) the date upon which the Convertible Units
would be convertible into a number of common units exceeding the quotient of
$1.0 billion and the closing price of the Partnership’s common units on the New
York Stock Exchange on the Closing Date,
(c) the date of a change of control of the Partnership (as described in the
section of this Memorandum entitled “Description of the Series A Convertible
Preferred Units—Mandatory Conversion”) and (d) the date of the Partnership’s
dissolution.
During the plan period and prior to the closing of the Partnership’s acquisition
of The Williams Companies, Inc. (“WMB”), or earlier termination of the merger
agreement relating to such acquisition (the “WMB End Date”) (any quarter for
which the declaration date and record date fall within such period, an “Initial
Quarter”), each Participating Common Unit will receive the same cash
distribution as all other common units up to $0.11 per unit (the “Preferred
Distribution Amount”) and will forgo cash distributions in excess of that amount
(other than Extraordinary Distributions (as defined below)). During the plan
period and following the WMB End Date (any quarter for which the declaration
date and record date fall within such period, a “Subsequent Quarter”), each
Convertible Unit will receive the Preferred Distribution Amount payable in cash
prior to any distribution on the Partnership’s common units (other than
Extraordinary Distributions).
Extraordinary Distributions made with respect to an Initial Quarter or a
Subsequent Quarter will be made to our general partner and all of our
unitholders, including holders of our Participating Common Units and our
Convertible Units, on an as- converted basis, in accordance with their
respective percentage interests. “Extraordinary Distributions” means (i) any
non- cash distribution or (ii) any cash distribution that is materially and
substantially greater, on a per unit basis, than the Partnership’s most recent
regular quarterly distribution, as determined by its general partner.
Electing Unitholders may not terminate their participation in the Plan or
withdraw their Convertible Units or Participating Common Units following the
Expiration Date. Electing Unitholders will continue to own the common units that
they elect to have participate in the Plan as Participating Common Units and
will be entitled to receive additional common units upon conversion of the
Convertible Units at the end of the plan period based on the conversion value of
such Convertible Units at such date. Accordingly, an Electing Unitholder is not
required to deliver any common units that they elect to participate in the Plan
to the Partnership. Please see the Memorandum, including the form of partnership
agreement amendment attached thereto as Annex A, for a complete description of
the designations, preferences and relative, participating or other special
rights, powers and duties of the Convertible Units.


A-2

--------------------------------------------------------------------------------





The Partnership will not be required to implement the Plan. Prior to the Closing
Date, the Partnership may modify or terminate the offering or the Plan
(including modifications relating to the terms of the Convertible Units) at any
time and will notify participants promptly of any such modification or
termination. In the event the Partnership modifies the offering or the Plan
(including modifications relating to the terms of the Convertible Units), a
common unitholder will have the right to revoke its election to participate in
the Plan or change the number of its Participating Common Units as provided in
Instruction 3 (Revocation of or Change in Election Form) of this Election Form.
The Partnership will not be obligated to allow a common unitholder to
participate in the Plan if such unitholder has not made the representations and
agreements set forth in this Election Form. The Plan is not conditioned on a
minimum number of unitholders or common units participating in the Plan.
If you are delivering your election to participate in the Plan with respect to
common units for which you are the registered holder or beneficial holder, you
should use this Election Form to deliver to the Partnership your election to
participate.
¨
CHECK HERE IF AN ELECTION IS BEING DELIVERED WITH RESPECT TO COMMON UNITS
CURRENTLY HELD THROUGH A BANK, BROKER OR OTHER NOMINEE IN BOOK-ENTRY FORM IN AN
ACCOUNT MAINTAINED WITH THE DTC AND COMPLETE THE FOLLOWING:

Name of Tendering
Institution:______________________________________________________________________________________


DTC Participant
Number:________________________________________________________________________________________


Transaction Code
Number:________________________________________________________________________________________


NOTE: SIGNATURES MUST BE PROVIDED BELOW.
PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY.




A-3

--------------------------------------------------------------------------------





Ladies and Gentlemen:
The undersigned hereby agrees to participate in the plan (the “Plan”) offered by
Energy Transfer Equity,
L.P.    (the “Partnership”) to make a one-time election to forgo a portion of
the undersigned’s future potential cash distributions on common units
participating in the Plan for a period of up to nine fiscal quarters, commencing
with distributions for the fiscal quarter ending March 31, 2016, and reinvest
those distributions in the Partnership’s Series A Convertible Preferred Units
(the “Convertible Units”), on the terms and subject to the conditions set forth
in the confidential private placement memorandum, dated February 29, 2016 (as it
may be amended or supplemented from time to time, the “Memorandum”), receipt of
which is hereby acknowledged, and this Election Form and Letter of Transmittal,
as it may be amended or supplemented from time to time (this “Election Form”
and, together with the Memorandum, the “Plan Documents”).
The undersigned hereby represents and warrants to the Partnership as follows:
•
the undersigned is the registered holder of its Participating Common Units or is
a beneficial holder through a participant in The Depository Trust Company (the
“DTC”) whose name appears on a security position listing as the owner of its
Participating Common Units and has full authority to make an election to
participate in the Plan with respect to any Participating Common Units;

•
the Convertible Units are being acquired for the undersigned’s own account, the
account of its affiliates or the accounts of clients for whom the undersigned
exercises discretionary investment authority (all of whom the undersigned hereby
represents and warrants are “accredited investors” (as defined in Regulation D
promulgated under the Securities Act), not as a nominee or agent, and with no
present intention of distributing the Convertible Units or any part thereof, and
the undersigned has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States of America or any state;

•
the undersigned (A) is an accredited investor and (B) by reason of its business
and financial experience, has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the undersigned’s
participation in the Plan and investment in the Convertible Units and common
units issuable upon conversion thereof, is able to bear the economic risk of
such participation and investment and, at the present time, would be able to
afford a complete loss of such investment;

•
the undersigned understands that the Convertible Units and common units issuable
upon conversion thereof are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Partnership
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may not be resold absent registration
under the Securities Act or an exemption therefrom. In this connection, the
undersigned represents that it is knowledgeable with respect to Rule 144 of the
Securities and Exchange Commission promulgated under the Securities Act.
Further, the undersigned agrees that the Convertible Units will not be
transferable until, and the Participating Common Units will not be transferable
prior to, the Mandatory Conversion Date without the prior written consent of our
general partner. In addition, to the extent ETE issues certificates representing
the Convertible Units or common units issuable upon the conversion of the
Convertible Units, the undersigned acknowledges that such certificates will
include a legend, the form of which is included in the partnership agreement
amendment attached as Annex B to the Memorandum, setting forth the above
transfer restriction;

•
the undersigned will continue to own any common units that it elects to
participate in the Plan (either as a registered holder or beneficial holder) as
of the Expiration Date unless otherwise agreed to by our general partner;

•
the undersigned will not enter into any hedging transaction (including the
purchase of any puts, calls or other derivative instruments) with respect to any
equity or equity-linked securities of the Partnership during the plan period;
and

•
the undersigned will, upon request, execute and deliver any additional documents
deemed by the Partnership to be necessary or desirable in connection with the
undersigned’s participation in the Plan.



A-4

--------------------------------------------------------------------------------





IT IS UNDERSTOOD THAT THE METHOD OF DELIVERY OF THIS ELECTION FORM IS AT THE
OPTION AND RISK OF THE UNDERSIGNED AND THAT THE RISK OF LOSS OF SUCH ELECTION
FORM SHALL PASS ONLY AFTER THE PARTNERSHIP HAS ACTUALLY RECEIVED THE ELECTION
FORM. IF DELIVERY IS BY MAIL, IT IS RECOMMENDED THAT THIS ELECTION FORM BE SENT
BY PROPERLY INSURED REGISTERED MAIL WITH RETURN RECEIPT REQUESTED. IN ALL CASES,
SUFFICIENT TIME SHOULD BE ALLOWED TO ENSURE TIMELY DELIVERY.
All authority conferred or agreed to be conferred pursuant to this Election Form
shall not be affected by, and shall survive, the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, executors, administrators, trustees in bankruptcy, personal
representatives, successors and assigns of the undersigned.
The undersigned understands that the acceptance by the Partnership of an
Election Form validly delivered, and not properly revoked, prior to the
Expiration Date will constitute a binding agreement between the undersigned and
the Partnership upon the terms and subject to the conditions set forth in the
Plan Documents. The undersigned further acknowledges that, if it did not
participate in the Plan, its Participating Common Units
(i) would be entitled to receive the same cash distributions as all other common
units of the Partnership that are held by holders that do not participate in the
Plan, and (ii) would be freely transferable in accordance with the terms of the
Partnership’s partnership agreement. By electing to participate in the Plan, (i)
the undersigned agrees that, upon implementation of the Plan, its Participating
Common Units will only be entitled to receive the distributions described in the
Plan Documents and will not be transferable prior to the Mandatory Conversion
Date without the prior written consent of our general partner, and (ii) the
undersigned hereby knowingly and voluntarily waives any right to receive
distributions that its Participating Common Units would have otherwise been
entitled to receive and agrees not to transfer its Participating Common Units
prior to the Mandatory Conversion Date without the prior written consent of our
general partner. The undersigned also agrees not to enter into any hedging
transaction (including the purchase of any puts, calls or other derivative
instruments) with respect to any equity or equity-linked securities of the
Partnership during the plan period. The undersigned further acknowledges that
the Partnership is relying on the foregoing waiver and agreement in connection
with issuing Convertible Units to the undersigned. The undersigned confirms and
agrees that, upon implementation of the Plan, the foregoing waiver and agreement
is irrevocable.
This Election Form and the terms of the Plan shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without regard to
principles of conflicts of law). Each provision of this agreement and waiver
shall be considered severable and if for any reason any provision or provisions
herein are determined to be invalid, unenforceable or illegal under any existing
or future law, such invalidity, unenforceability or illegality shall not impair
the operation of or affect those portions of this agreement and waiver which are
valid, enforceable and legal and such invalid, unenforceable or illegal
provisions shall, if possible, be enforced to the fullest extent permitted by
law.


A-5

--------------------------------------------------------------------------------





IMPORTANT — SIGN HERE
 
 
(Signature(s) of Unitholder(s))
 
 
Dated:_________________________, 2016
 
 
(Must be signed by registered holder(s) or beneficial holder(s) exactly as
name(s) appear(s) on unit certificate(s) or on a security position listing or by
person(s) authorized to become registered holder(s) or beneficial holder(s) by
certificates and documents transmitted herewith. If signature is by trustees,
executors, administrators, guardians, attorneys-in-fact, officers of
corporations or others acting in a fiduciary or representative capacity, please
set forth full title.
 
 
Name(s):__________________________________________________________________________________
(Please Print)
 
 
Capacity (full
title):__________________________________________________________________________
 
 
Address:___________________________________________________________________________________
__________________________________________________________________________________________
(Include ZIP Code)
 
 
Area Code and Telephone
Number:______________________________________________________________
 
 
Tax Identification or Social Security
No.:_________________________________________________________
 
 
Acknowledged, accepted and agreed as of 5:00 p.m., New York City time, on March
3, 2016.
 
 
 
 
 
ENERGY TRANSFER EQUITY, L.P.
 
 
 
By: LE GP, LLC
 
            its general partner
 
 
 
By: _____________________________________
 
Name:
 
Title:
 
 



A-6

--------------------------------------------------------------------------------





INSTRUCTIONS
Forming Part of the Terms and Conditions of the Offer
1.
Delivery of Election Form. If you are delivering your election to participate in
the Plan with respect to common units for which you are the registered holder or
beneficial holder, you should use this Election Form to deliver to the
Partnership your election to participate. This Election Form properly completed
must be received by the Partnership at the address or email address set forth
herein prior to the Expiration Date. Please do not send your common unit
certificates to the Partnership.

THE METHOD OF DELIVERY OF THIS ELECTION FORM IS AT THE OPTION AND RISK OF THE
UNDERSIGNED AND THE RISK OF LOSS OF SUCH ELECTION FORM SHALL PASS ONLY AFTER THE
PARTNERSHIP HAS ACTUALLY RECEIVED THE ELECTION FORM. IF DELIVERY IS BY MAIL, IT
IS RECOMMENDED THAT THIS ELECTION FORM BE SENT BY PROPERLY INSURED REGISTERED
MAIL WITH RETURN RECEIPT REQUESTED. IN ALL CASES, SUFFICIENT TIME SHOULD BE
ALLOWED TO ENSURE TIMELY DELIVERY.
All questions as to the validity, form, eligibility (including time of receipt)
and acceptance of any Election Form, and the form and validity (including time
of receipt of notices of revocation or changes) of all documents will be
determined, as applicable, by the Partnership’s general partner (the “general
partner”) in its sole discretion, which determination will be final and binding
absent a finding to the contrary by a court of competent jurisdiction. The
general partner reserves the absolute right to reject any or all Election Forms
determined by it not to be in proper form. The general partner also reserves the
absolute right to waive any defect or irregularity with respect to the
submission of an Election Form. A waiver of any defect or irregularity with
respect to the submission of any Election Form will not constitute a waiver of
the same or any other defect or irregularity with respect to the Election Form.
An election to participate in the Plan will not be deemed to have been validly
made until all defects and irregularities with respect to the Election Form have
been cured or waived. Neither the Partnership nor, the general partner will be
under any obligation to notify any person of a defect in an Election Form.
2.
Partial Election. You may elect to participate in the Plan with respect to all
or some of your common units. Please fill in the total number of common units
you wish to participate in the Plan in the table titled “DESCRIPTION OF COMMON
UNITS PARTICIPATING IN THE PLAN” on the Election Form.

3.
Revocation of or Change in Election Form. Any Election Form may be revoked or
changed by written notice from the person submitting such form to the
Partnership at the address or email address set forth below, but to be effective
such notice must be received by the Partnership at or prior to 5:00 p.m., New
York City time, on the Expiration Date. The Partnership will have discretion to
determine whether any revocation or change is received on a timely basis and
whether any such revocation or change has been properly made.

4.
Inadequate Space. If the space provided herein is inadequate, the certificate
numbers and/or the number of common units should be listed on a separate
schedule attached hereto and separately signed on each page thereof in the same
manner as this Election Form is signed.

5.
Signatures on Election Form. If this Election Form is signed by the registered
holder(s) of the common units for which an election to participate in the Plan
is being made, the signature(s) must correspond with the name(s) as written on
the face of the unit certificate(s) without alteration or any other change
whatsoever.

If any common units for which an election to participate in the Plan is being
made are owned of record by two or more joint owners, all such owners must sign
this Election Form.
If any common units for which an election to participate in the Plan is being
made are registered in the names of different holder(s), it will be necessary to
complete, sign and submit as many separate Election Forms (or facsimiles
thereof) as there are different registrations of such common units.
If this Election Form is signed by trustees, executors, administrators,
guardians, attorneys-in-fact, officers of corporations or others acting in a
fiduciary or representative capacity, such persons should so indicate when
signing, and proper evidence satisfactory to the Partnership of their authority
so to act must be submitted.


A-7

--------------------------------------------------------------------------------





6.
Requests for Assistance or Additional Copies. Questions or requests for
assistance may be directed to the Partnership, at its address, telephone number
or email address set forth below. Additional copies of the Memorandum and this
Election Form also may be obtained from the Partnership as set forth below, and
will be furnished at the Partnership’s expense.

7.
Lost, Destroyed, Mutilated or Stolen Common Unit Certificates. If any common
unit certificate has been lost, destroyed, mutilated or stolen, the unitholder
should promptly notify the Partnership’s transfer agent, American Stock Transfer
& Trust Company at (800) 937-5449. The unitholder will then be instructed as to
the steps that must be taken in order to replace the common unit certificate.
This Election Form cannot be processed until the procedures for replacing lost,
mutilated, destroyed or stolen common unit certificates have been followed.

IMPORTANT: THIS ELECTION FORM MUST BE RECEIVED BY THE PARTNERSHIP PRIOR TO THE
EXPIRATION DATE.
DELIVERY OF THIS ELECTION FORM TO THE PARTNERSHIP OTHER THAN AS SET FORTH BELOW
WILL NOT CONSTITUTE A VALID DELIVERY TO THE PARTNERSHIP.
Any questions or requests for assistance may be directed to the Partnership at
its address, telephone number or email address listed below. Requests for
additional copies of the Memorandum and the Election Form may also be obtained
from the Partnership at its address, telephone number or email address below,
and such copies will be furnished at the Partnership’s expense.


Energy Transfer Equity, L.P.
8111 Westchester Drive
Dallas, Texas 75225
Attn: Chief Financial Officer
(214) 981-0755
Email: tom.long@energytransfer.com


A-8